Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into this 15th day of
June, 2020, by and between RenovaCare, Inc., a Nevada corporation with offices
at 4 Becker Farm Road, Suite 105 Roseland, NJ 07068 (the “Company”) and Robert
Cook, an individual residing at119 Hunterdon Blvd Murray Hill, New Jersey 07974 
(the “Employee”). The Company and the Employee are sometimes collectively
referred to as the “Parties” and individually as a “Party.”

 

WHEREAS, the Company desires to employ the Employee on the terms and conditions
set forth herein; and

 

WHEREAS, the Employee desires to be employed by the Company on such terms and
conditions.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties do hereby
agree as follows:

 

1.        At-Will Employment; Term.

 

(a)       The Employee’s employment is pursuant to this Agreement is and shall
remain at-will, which means that (i) the Company may terminate Employee’s
employment at any time, with prior written notice to the Employee, and with or
without Cause and (ii) the Employee may terminate this Agreement at any time
upon prior written notice to the Company. The Employee’s employment by the
Company shall commence on June 22, 2020 (the “Employment Commencement Date”) and
shall terminate upon either Party giving written notice pursuant to Section 4,
and in accordance with Section 18, of this Agreement. The period during which
the Employee is employed pursuant to this Agreement is referred to as the
“Employment Term.”

 

2.        Duties of Employee.

 

2.1       General Duties and Responsibilities. The Employee shall be employed as
the Company’s Chief Financial Officer and Corporate Secretary. The Employee
shall have such responsibility and authority as is customarily possessed and
exercisable by the “Chief Financial Officer” and “Corporate Secretary” of a
corporation (the “Executive Positions”) and the Employee shall also perform such
other executive and administrative duties consistent with such Executive
Positions as the Employee may reasonably be expected to be capable of performing
on behalf of the Company and any subsidiaries and affiliates of the Company as
may from time to time be authorized or directed by the Board of Directors of the
Company (the “Board”) and as more fully described on Exhibit 2.1 to this
Agreement (collectively, the “Services”). Employee shall report to, and provide
the Services under the supervision of, the Company’s President and Chief
Executive Officer (the “CEO”).

 

2.2       Fractional Efforts. The Employee agrees to devote as much of his time,
efforts, professional attention, knowledge, and experience as may be necessary
to carry on fully his duties, responsibilities and the Services pursuant to this
Agreement, it is acknowledged that the Employee’s employment is on a “part-time”
basis and that he is generally expected to expend approximately fifty percent
(50%) of his time to the Company’s affairs and business. Nothing herein shall
preclude the Employee from (i) serving, with the prior written consent of the
Board, which consent may be withheld for any reason or no reason in the sole
discretion of the Company’s Board, as a member of the board of directors or as
an advisor or consultant to other corporations (or their equivalents in the case
of a non-corporate entities) (each an “Outside Service Capacity” and
collectively, “Outside Service Capacities”), (ii) serving in the Outside Service
Capacities for the entities set forth on Exhibit 2.2 to this Agreement, and
(iii) engaging in charitable activities and community affairs; however, without
limiting the generality of the foregoing, the Board expressly reserves the right
to withhold or withdraw its consent, in its sole discretion, to any Outside
Service Capacities (including those set forth on Exhibit 2.2 to this Agreement)
following the date hereof in the event (x) of an identified conflict of interest
with respect to Employee’s duties and obligations to the Company that is related
to or arising from such Outside Service Capacities, or (y) the Employee’s
performance in providing the Services is, or may be, in the sole discretion of
the Board, adversely affected by the Employee’s participation in such Outside
Service Capacities. Should the Company exercise its rights under this Section
2.2 to withhold or withdraw consent to any Outside Service Capacities it will
provide the Employee with written notice thereof.

 



1

 

2.3        Place of Performance. The principal place of the Employee’s
employment shall be at the Company’s address set forth in the preamble to this
Agreement; the Employee acknowledges that he may at times be required to travel
on Company business during the Term.

 

3.        Compensation and Benefits.

 

3.1        Base Salary. During the Term, or the Employment Term to the extent it
is applicable, the Employee shall receive an annual base salary of $130,000 (the
“Base Salary”) payable in substantially equal installments in accordance with
the Company’s normal payroll practices.

 

3.2        Bonus. During the Employment Term, in the sole discretion of the
Board, following each calendar year of employment, the Employee may be eligible
to receive a discretionary cash bonus, of up to thirty percent (30%) of the
Employee’s Base Salary (the “Discretionary Annual Bonus”), based on the
Employee’s achievement relative to certain performance goals (“Performance
Goals”) to be established by the Board. The determination of whether the
Employee has met the Performance Goals for any given year, and if so, the amount
of any Discretionary Annual Bonus that will be paid for such year, if any, shall
be determined by the Board in its sole and absolute discretion. In order to be
eligible to earn or receive any Discretionary Annual Bonus the Employee must
remain employed by the Company through and including the end of the year with
respect to which such Discretionary Annual Bonus is awarded and earned. Any
awarded Discretionary Annual Bonus will be paid no later than March 15th of the
calendar year immediately following the calendar year with respect to which the
Discretionary Annual Bonus was awarded (the “Bonus Payment Date”). Any bonus
with respect to the 2020 calendar year, if any, will be prorated to reflect the
period during which the Employee was employed.

 

Notwithstanding the foregoing, if the Company (A) terminates the Employee’s
employment during the Employment Term without Cause pursuant to Section 4.4 or
(B) in the event that this Agreement is terminated pursuant to Section 4.1 as a
result of the Employee’s death or Permanent Disability (as defined in, and
pursuant to Section 4.2), in any case prior to the last day of the calendar year
with respect to which the Discretionary Annual Bonus is to be paid, the Employee
may receive, at the discretion of the Board, a prorated portion of any
Discretionary Annual Bonus, that the Board, in its sole discretion, may award
(prorated, as to any such calendar year, through the date of such termination),
which prorated portion shall be paid in any case on the Bonus Payment Date (the
“Prorated Bonus Payment”).

    

3.3        Employee Benefit Programs. The Employee shall be entitled to
participate in all formally established employee health and welfare benefit
plans and similar programs that may be established and maintained, from time to
time, for similarly situated employees of the Company (collectively, “Health
Plans”), in accordance with the terms and conditions of such plans and programs,
provided that the Company may at any time modify, discontinue or terminate any
such benefit plan or program now existing or hereafter adopted. The Employee
acknowledges that as of the Employment Commencement Date the Company has not
established or implemented any Health Plans.   

 



2

 

3.4       Equity.

 

(a)       The Employee shall be eligible to participate in the Company’s 2013
Long Term Incentive Plan (the “Plan”) and shall be granted Company stock options
(the “Options”) on the Employment Commencement Date (the “2020 Option Grant”) in
accordance with the terms attached hereto as Exhibit 3.4(a). Any additional
stock options or equity compensation of any kind shall be in the Board’s sole
discretion.

 

(b)       The 2020 Option Grant will be effective only upon the execution and
delivery of the Option Agreements substantially in the form of Exhibit 3.5(b)
hereto.

 

3.5        Vacation. Commencing with the 2020 calendar year, the Employee shall
be entitled to ten (10) days of vacation per calendar year of his employment.
For 2020, the Employee shall be entitled to (five)5 days of vacation. Any
vacation shall be taken at the reasonable and mutual convenience of the Company
and the Employee. The Employee may not carry over unused vacation from one
calendar year to the next, except with the consent of the Board, not to exceed
five (5) days, and (subject to applicable law) the Employee will not be paid for
unused accrued vacation upon separation of his employment. 

 

3.6       Expenses. The Company shall reimburse the Employee for reasonable
business expenses necessarily incurred in the ordinary course of the Employee’s
duties and in accordance with the Company’s policies.

 

 3.7        Withholding Taxes. The Company shall withhold from any amounts
payable to the Employee any amount it is required to withhold pursuant to
applicable law.

 

3.8        Parachute Payments. In the event that any payment or benefit received
or to be received by Employee pursuant to this Agreement or otherwise would
(a) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), or any comparable
successor provisions, and (b) but for this Section 3.8 would subject Employee to
the excise tax imposed by Section 4999 of the Code, or any comparable successor
provisions (the “Excise Tax”), then Employee’s benefits hereunder shall be
either (a) provided to Employee in full, or (b) provided to Employee as to such
lesser extent which would result in no portion of such benefits being subject to
the Excise Tax, whichever of the foregoing amounts, when taking into account
applicable federal, state, local and foreign income and employment taxes, the
Excise Tax, and any other applicable taxes, results in the receipt by Employee,
on an after-tax basis, of the greatest amount of benefits, notwithstanding that
all or some portion of such benefits may be taxable under the Excise Tax, as
determined by the Company’s independent public accountants (the “Accountants”).
Unless the Company and the Employee otherwise agree in writing, any
determination required under this Section 3(8) shall be made in writing by the
Accountants whose determination shall be conclusive and binding upon the
Employee and the Company for all purposes. For purposes of making the
calculations required by this paragraph, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Employee shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 3(8).

 

3.9        Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Employee pursuant to this Agreement or any other
agreement or arrangement with the Company which is subject to recovery under any
law, government regulation, or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation, or stock exchange listing requirement (or
any policy adopted by the Company pursuant to any such law, government
regulation or stock exchange listing requirement). 

 



3

 

4.        Termination of Employment. The Employee’s employment hereunder
terminates or may be terminated as follows:

 

4.1       Death. In the event of the Employee’s death this Agreement terminates
automatically and immediately as of the date of death, without any further
action required on the part of the Company.

 

4.2       Permanent Disability. In the event of Permanent Disability (as
hereinafter defined), if the Company determines in good faith that the Employee
has become disabled during the Employment Term, the Company shall have the right
to give the Employee notice of its intention to terminate his employment. In
such event, the Employee’s employment shall terminate effective as of the 30th
day from the date of such notice, provided that, within the 30-day period after
such receipt, the Employee shall not have returned to full-time performance of
his duties. For purposes of this Agreement, “Permanent Disability” shall mean
the inability of the Employee to perform the essential functions of one or more
of his primary duties as a result of his incapacity, despite any reasonable
accommodation required by law, due to bodily injury or disease or any other
mental or physical illness, which inability continues for a period of forty-five
(45) days, which need not be consecutive, within any one hundred eight (180) day
period.

 

4.3       By the Company For Cause. Notwithstanding anything herein to the
contrary, during the Term or Employment Term, to the extent it is applicable,
the Company may terminate this Agreement at any time for Cause (as hereinafter
defined). In such an event Employee shall be deemed effectively terminated as of
the time of delivery of such notice. For purposes of this Agreement, “Cause”
means: termination based upon Employee’s (i) willful breach or willful neglect
of his duties and responsibilities; (ii) conviction of or a plea of no contest
with respect to a felony occurring on or after the execution of this Agreement;
(iii) material breach of this Agreement or the CIIA Agreement (as defined in
Section 6 of this Agreement); (iv) acts of fraud, dishonesty, misappropriation,
or embezzlement; (v) willful failure to comply with the Board’s or the CEO’s
reasonable orders or directives consistent with Employee’s position; or (vi)
becoming disqualified or prohibited by law from serving as Vice President--Chief
Financial Officer of the Company; provided, however, that in the case of any act
or failure to act described in clauses (i), (iii), or (v) above, such act or
failure to act will not constitute Cause if, within ten (10) days after notice
of such act or failure to act is given to Employee by the Company, Employee has
corrected such act or failure to act (if it is capable of correction).

 

4.4       By the Company Without Cause. At the option of the Company, at any
time during the Employment Term without Cause on thirty (30) days’ prior written
notice thereof to the Employee.

 

4.5       By the Employee. At the option of the Employee, at any time on thirty
(30) days prior written notice thereof to the Company.

      

5.        Effect of Termination on Compensation and Benefits.

 

5.1        Death. Upon the termination of the Employee’s employment due to
death, the Employee’s legal representatives shall be entitled to receive only
(i) the Employee’s Base Salary payable through the date of such termination;
(ii) reimbursement for reasonable business expenses necessarily incurred, prior
to the date of such termination, by the Employee in the ordinary course of the
Employee’s duties and in accordance with the Company’s policies; (iii)  Prorated
Bonus Payment, if any; and, (iv) a prorated portion of benefits, if any, under
the Plan that the Employee would have received but for his termination (the
“Prorated Plan Benefit”). Subsections (i) and (ii) of this Section 5.1 are
hereinafter referred to as the “Accrued Rights.” Following the Employee’s
termination of employment due to death, except as set forth in this Section 5.1,
the Employee and his legal representatives shall have no further rights to any
compensation or any other benefits under this Agreement.

 



4

 

5.2       Disability. Upon the termination of the Employee’s employment due to
Permanent Disability pursuant to Section 4.2, the Employee or the Employee’s
legal representatives shall be entitled to receive the (i) Accrued Rights, (ii)
Prorated Bonus Payment, if any; and, (iii)  the Prorated Plan Benefit,” if any.
Following the Employee’s termination of employment due to Disability, except as
set forth in this Section 5.2, the Employee and the legal representatives shall
have no further rights to any compensation or any other benefits under this
Agreement.

 

5.3       Termination for Cause. Upon the termination of the Employee’s
employment hereunder by the Company for Cause pursuant to Section 4.3, the
Employee shall be entitled to receive only the Accrued Rights. Following the
Employee’s termination of employment by the Company for Cause, except as set
forth in this Section 5.3, the Employee shall have no further rights to any
compensation or any other benefits under this Agreement.

 

5.4       Termination Without Cause. Upon the termination of the Employee’s
employment hereunder by the Company without Cause pursuant to Section 4.4, other
than in connection with a Change of Control as specified in Section 5.7 below,
the Employee shall be entitled to receive (i) the Accrued Rights, (ii) Prorated
Bonus Payment, if any; (iii)  the Prorated Plan Benefit,” if any; and,
(iv) subject to delivering to the Company an executed written general release of
claims in favor of the Company and its affiliates in a form acceptable to the
Company (the “Release”) within 21 days following the date the Employee has been
given a copy of the Release, and the expiration of the revocation period for
such Release has become irrevocable by its terms within 7 days following the
date the Employee returns the executed Release to the Company and, if he should
be a director of the Company, Employee’s resignation from the Board in
accordance with Section 5.6 hereof, the Employee will receive an amount equal to
two (2) monthly installments of his Base Salary, in effect on the date of such
termination, payable in accordance with the normal payroll practices of the
Company (the “Severance Benefit”). Following the Employee’s termination of
employment by the Company without Cause, except as set forth in this
Section 5.4, the Employee shall have no further rights to any compensation or
any other benefits under this Agreement.

 

5.5       Termination By the Employee. Upon the termination of the Employee’s
employment hereunder by the Employee pursuant to Section 4.5, the Employee shall
be entitled to receive only the Accrued Rights. Following the Employee’s
termination of employment pursuant to Section 4.5, except as set forth in this
Section 5.5, the Employee shall have no further rights to any compensation or
any other benefits under this Agreement.

 

5.6        Board Resignation as a Condition Precedent. Employee agrees, as a
condition to the receipt of the Accrued Rights, the Severance Payments, or any
other termination benefits provided for in this Section 5, and notwithstanding
giving of the Release, that should Employee be a director of the Company he
shall automatically be deemed to have resigned from the Board of the Company
whether or not such written resignation is tendered.

 

5.7        Effect of Change of Control. In the event that, following a Change of
Control (as defined below), the Employee’s employment is terminated without
Cause prior to the later of (x) the first anniversary of the Employment
Commencement Date, or (y) within six months of the Change of Control, then
Employee shall be entitled to receive (i) the Accrued Rights; (ii) the Prorated
Bonus Payment, if any; (iii) the Prorated Plan Benefit, if any; and (iv) subject
to delivering to the Company the Release within 21 days following the date the
Employee has been given a copy of the Release, and the expiration of the
revocation period for such Release has become irrevocable by its terms within 7
days following the date the Employee returns the executed Release to the Company
and, if he should be a director of the Company, Employee’s resignation from the
Board in accordance with Section 5.6 hereof, the Severance Payment, except that
for purposes of this Section 5.7 the amount of the Severance payment shall be
equal to three (3) monthly installments of the Employee’s Base Salary, in effect
on the date of such termination; and (v) provided that the termination for Cause
occurs prior to the first anniversary of the Employment Commencement Date, the
vesting of all stock option grants set forth on Exhibit 3.5 (a), regardless of
date or condition of vesting, shall vest as of the date of such termination. If,
upon the Change of Control, (i) the Company shall cease to be a stand-alone
publicly traded entity, or (ii) the acquiring entity is unwilling to assume the
equity in an economically equivalent manner, then in either event, all equity
shall be deemed to have vested two (2) days prior to the Change of Control, but
only if such Change of Control shall actually be consummated. Following the
Employee’s termination of employment as described in this Section 5.7 or
otherwise in connection with a Change of Control, except as set forth in this
Section 5.7, the Employee shall have no further rights to any compensation or
any other benefits under this Agreement.

 



5

 

For the purposes this Agreement, “Change of Control” shall mean (i) the
acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), other than any individual, entity or group which, as of
the date of this Agreement, beneficially owns more than ten percent (10%) of the
then outstanding shares of common stock of the Company (the “Common Stock”), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of fifty percent (50%) or more of the then outstanding Common
Stock; provided, however, that any acquisition by the Company or its
subsidiaries, or any employee benefit plan (or related trust) of the Company or
its subsidiaries of fifty percent (50%) or more of outstanding Common Stock
shall not constitute a Change of Control, and provided, further, that any
acquisition by an entity with respect to which, following such acquisition, more
than fifty percent (50%) of the then outstanding equity interests of such
entity, is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of the outstanding Common Stock immediately prior to such acquisition of the
outstanding Common Stock, shall not constitute a Change in Control; or (ii) the
consummation of (A) a reorganization, merger or consolidation (any of the
foregoing, a “Merger”), in each case, with respect to which all or substantially
all of the individuals and entities who were the beneficial owners of the
outstanding Common Stock immediately prior to such Merger do not, following such
Merger, beneficially own, directly or indirectly, more than fifty percent (50%)
of the then outstanding shares of common stock of the corporation resulting from
Merger, or (iii) the sale or other disposition of all or substantially all of
the assets of the Company, excluding (a) a sale or other disposition of assets
to a subsidiary of the Company; and (b) a sale or other disposition of assets to
any individual, entity or group which, as of the date of this Agreement,
beneficially owns more than ten percent (10%) of the then outstanding Common
Stock.

 

6.       Invention, Non-Disclosure, Non-Competition and Non-Solicitation
Agreement. As a condition of employment and the benefits provided pursuant to
this Employment Agreement, the Employee agrees to execute and abide by the terms
of the Confidential Information and Invention Assignment Agreement between the
Company and the Employee, a copy of which is attached hereto as Exhibit 6 (the
“CIIA Agreement).

 

7.       Non-Disparagement. The Employee, during the Employment Term and at all
times thereafter, shall not make any derogatory comment concerning the Company
or any of its current or former directors, officers, stockholders or employees. 
Similarly, the then current (i) members of the Board and (ii) members of the
Company's senior management shall not make any derogatory comment concerning the
Employee. Notwithstanding anything to the contrary herein, the Employee
understands that nothing in this Agreement restricts or prohibits the Employee
from initiating communications directly with, responding to any inquiries from,
providing testimony before, providing confidential information to, reporting
possible violations of law or regulation to, or from filing a claim or assisting
with an investigation directly with a self-regulatory authority or a government
agency or entity, or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation, and pursuant to
18 USC § 1833(b), an individual may not be held liable under any criminal or
civil federal or state trade secret law for disclosure of a trade secret: (i)
made in confidence to a government official, either directly or indirectly, or
to an attorney, solely for the purpose of reporting or investigating a suspected
violation of law or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  Additionally, an
individual suing an entity for retaliation based on the reporting of a suspected
violation of law may disclose a trade secret to the individual's attorney and
use the trade secret information in the court proceeding, so long as any
document containing the trade secret is filed under seal and the individual does
not disclose the trade secret except pursuant to court order.  Nothing in this
Agreement is intended to conflict with 18 USC § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 USC § 1833(b).

 



6

 

8.       Cooperation. During and after the Employment Term, the Employee shall
cooperate fully with the Company in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company which relate to events or occurrences that transpired
during anytime in which the Employee was employed by the Company. The Company
shall fairly compensate the Employee for his time and shall reimburse him for
any reasonable out-of-pocket expenses incurred in connection with the Employee’s
performance of obligations pursuant to this Section 8. The Employee’s full
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial and to act as a witness for the Company at mutually convenient times.

 

9.       Assignment. Neither this Agreement nor any right or interest hereunder
shall be assignable by the Employee, the Employee’s beneficiaries or legal
representatives, provided, that nothing in this Section 9 shall preclude the
Employee from designating a beneficiary to receive any benefits payable
hereunder upon the Employee’s death or the executors, administrators or other
legal representatives of the Employee or the Employee’s estate from assigning
any rights hereunder to the person or persons entitled thereto. This Agreement
may be assigned by the Company without the consent of the Employee to a person
or entity which is an affiliate or a successor in interest (by law or agreement)
to substantially all of the assets or business operations of the Company. Upon
any such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such affiliate or successor person or
entity.

 

10.        Arbitration. In consideration of the Company employing the Employee,
and the salary and benefits provided under this Agreement, the Employee and the
Company agree that all claims arising out of or relating to the Employee’s
employment including its termination, and excepting claims pursuant to the
Confidentiality and Non-Solicitation Agreement, which shall be resolved pursuant
to the terms of that agreement, shall be resolved by binding arbitration. The
dispute will be arbitrated in accordance with the rules of the AAA under its
then existing Employment Arbitration Rules by a single retired New Jersey
Superior Court Judge agreed upon by the parties, or if no agreement can be
reached, by a qualified arbitrator through AAA. Each party shall bear his/its
own attorneys’ fees and legal costs. The parties agree to file any demand for
arbitration within the time limit established by the applicable statute of
limitations for the asserted claims. This agreement to arbitrate will cover all
matters directly or indirectly arising out of or related to the Employee’s
employment excepting only any claims that are expressly excepted under this
Agreement or not subject to arbitration by law. The parties agree that all
arbitration proceedings, and all materials provided by the parties in connection
therewith, shall be treated as confidential. Notwithstanding this agreement to
arbitrate, either party may seek provisional injunctive or equitable relief in
any court of competent jurisdiction to prevent actual or threatened irreparable
harm. THE PARTIES UNDERSTAND AND AGREE THAT THEY ARE WAIVING THEIR RIGHTS TO A
JURY TRIAL.

 



7

 

11.       Employee Acknowledgment as to Legal Counsel. The Employee acknowledges
that he has had the opportunity to consult legal counsel and a tax advisor in
regard to this Agreement, and that he read and understands this Agreement. The
Employee is fully aware of the legal effect of this Agreement and has entered
into it freely and voluntarily and based on his own judgment and not based on
any representations or promises other than those contained herein.

 

12.       Entire Agreement. This Agreement, the Invention, Non-Disclosure,
Non-Competition and Non-Solicitation Agreement of even date herewith between the
Employee and the Company, and the Stock Option Agreement of even date herewith
between the Employee and the Company, contain the entire understanding of the
parties with respect to the employment of the Employee by the Company and
supersede any prior agreements between the parties relating to the subject
matter herein, which agreements are hereby mutually terminated and cancelled.
There are no restrictions, agreements, promises, warranties, covenants or
undertakings between the parties with respect to the subject matter herein other
than those expressly set forth herein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.

 

13.       Waiver. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be an estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver, unless specifically stated therein, and each waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than the act specifically waived.

 

14.       Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

 

15.       Construction. This Agreement is the result of negotiations between and
has been reviewed by each of the Parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of both of
the Parties, and no ambiguity shall be construed in favor of or against any one
of the Parties.

 

16.       Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes,” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto,” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Sections, Exhibits and Schedules refer to the Sections of, and Exhibits
and Schedules attached to, this Agreement; (y) to an agreement, instrument, or
other document means such agreement, instrument, or other document as amended,
supplemented, and modified from time to time to the extent permitted by the
provisions thereof; and (z) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. Any Exhibits or Schedules referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein.

 

17.       Representations of the Employee.

 

The Employee represents and warrants to the Company that the Employee's
acceptance of employment with the Company and the performance of his duties
hereunder will not conflict with or result in a violation of, a breach of, or a
default under any contract, agreement, or understanding to which he is a party
or is otherwise bound. The Employee's acceptance of employment with the Company
and the performance of his duties hereunder will not violate any
non-solicitation, non-competition, or other similar covenant or agreement of a
prior employer.

    



8

 

18.       Notices. Any notice or other communication required or permitted
pursuant to this Agreement shall be in writing and addressed as follows:

 

If to the Company:

 

RenovaCare, Inc. 

4 Becker Farm Road 

Suite 105 

Roseland, NJ 07068 

Attention: Alan L. Rubino 

Email Address: arubino@renovacareinc.com

    

If to the Employee, to the following address:

 

Robert Cook 

119 Hunterdon Blvd. 

Murray Hill, NJ 07974 

Email Address: rwcook119@gmail.com

 

or, to such other address or facsimile number as any Party shall have furnished
to the other in writing in accordance with this Section 18.

 

Notices sent in accordance with this Section shall be deemed effectively given:
(a) when received, if delivered by hand (with written confirmation of receipt);
(b) when received, if sent by a nationally recognized overnight courier (receipt
requested); (c) on the date sent by facsimile or e-mail (in each case, with
confirmation of transmission), if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient; or (d) on the third (3rd) Business Day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid.

 

20.       Execution by All Parties; Counterparts. This Agreement shall not be
binding or enforceable unless and until executed on behalf of all parties
hereto; this Agreement may be executed in counterparts, each of which shall
constitute an original but together shall constitute one and the same Agreement.
The Parties further agree that such counterparts may be provided via scan,
email, and/or facsimile to one another, each of which shall be binding upon the
signatory who sends the scan, email and/or facsimile that was signed by such
sending signatory. The Parties further agree to exchange the original signature
pages hereof as soon as practicable after sending such scan, email and/or
facsimile, but in any dispute or controversy, the Parties hereto agree that it
shall not be necessary for any such Party to provide the original signature
pages of the other as a condition of enforcing this Agreement, it being
understood that such scan, email and/or facsimile signature pages shall be
sufficient to establish the consent of the Party who sent the scan, email and/or
facsimile that was signed by such sending signatory to be bound by the terms of
this Agreement. 

 

21.        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without regard to conflicts
of laws principles thereof that would direct the applicable of the law of any
other jurisdiction.

 



9

 

[Signatures Appear on the Following Page]

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 



IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed as of the date and year first
above written to be effective as of the Employment Commencement Date.

 

COMPANY

 

      RENOVACARE, INC.                                       By:

/s/ Alan L. Rubino

_____________________________

    Name: Alan L. Rubino     Title: President and Chief Executive Officer      
              EMPLOYEE                               /s/ Robert Cook     Name:
Robert Cook              

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



11

 

Exhibit 2.2

To The

Employment Agreement Dated June 15, 2020

Between

RenovaCare, Inc. and Robert Cook

Responsibilities of Chief Financial Officer and Corporate Secretary

 

Subject to the direction of the Company’s President and Chief Executive Officer,
the Employee’s services, duties and responsibilities hereunder, as its Chief
Financial Officer, include, but are not limited to, the following:

 

·Execute the financial strategy of the Company;

 

·Participate in meetings with investment bankers and investors;

 

·Assist in the preparation of investor decks;

 

·Manage financial controls and accounting procedures;

 

·Ensure full transparency over the financial performance of the Company;

 

·Effectively and clearly communicate potential risks in a timely manner;

 

·Propose action plans to ensure that annual financial objectives are attained;

 

·Support the CEO with the preparation of monthly and annual financial plans;

 

·Oversee the preparation and filing of the Company’s periodic reports, including
but not limited to Form10-K and Form 10-Q with the Securities and Exchange
Commission;

 

·Coordinate and produce all tax documentation as require;

 

·Manage all board and committee meeting logistics, attend and record minutes of
all board and committee meetings; facilitate board communications;

 

·Maintain key corporate documents and records;

 

·Responsible for corporate disclosure and compliance with state corporation
laws, stock exchange listing standards and SEC reporting and compliance;

 

·Oversee Stockholder Relations including stock issuance and transfer operations;
stockholder correspondence; prepare and distribute proxy statement; and

 

·Serve as a focal point for investor communication and engagement on corporate
governance issues.

 

Employee shall use reasonable efforts to perform the Services such that the
results are satisfactory to the Company.

 



1

 

Exhibit 2.2

To The

Employment Agreement Dated June 15, 2020

Between

RenovaCare, Inc. and Robert Cook

 

Outside Service Capacities/Entities

 

CorMedix Inc.

 

·Financial Consultant (since February 2020)

 

·Assist CEO on various special projects

 

InQuest Science

 

Have been asked to perform valuation analysis of business by managing partner 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



1

 

Exhibit 3.5 (a)

 

To The

Employment Agreement Dated June 15, 2020

Between

RenovaCare, Inc. and Robert Cook

 

Stock Option Grant

 

2020 Option Grant: The right to purchase one hundred thousand (100,000) shares
of common stock of the Company, par value $0.0001 per share (“Common Stock”).
The 2020 Option Grant shall be granted on the Employment Commencement Date, have
a six-year term, and become vested and exercisable at the prices set forth in
the table below, subject to the terms and conditions of the fully executed stock
option grant agreement between the Company and Employee substantially in the
form of Exhibit 3.5(b) to the Employment Agreement referenced above:

 

Vesting Date Number of Shares Vesting Initial Exercise Price June 22, 2020*
50,000 Closing price of the Common Stock on June 22, 2020* June 21, 2021**
50,000 Closing price of the Common Stock on June 22, 2020*

 * The Employment Commencement Date and Date of Grant. 

**One day before the 1st anniversary date of the Employment Commencement and
Date of Grant.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



2

 

Exhibit 3.5 (b)

 

To The

Employment Agreement Dated June 15, 2020

Between

RenovaCare, Inc. and Robert Cook

 

STOCK OPTION AGREEMENT

 

Under the RenovaCare, Inc.

 

2013 Long Term Incentive Plan

 

THIS STOCK OPTION AGREEMENT is dated as of the 22nd day of June, 2020 (the
between RenovaCare, Inc., a Nevada Corporation having an office at (the
“Company”), and Robert Cook (the “Optionee”).

 

The Company and Optionee are party to that certain Employment Agreement, dated
on or about the date hereof (the “Employment Agreement”), pursuant to which the
Company has employed Optionee, as its Chief Financial Officer and Corporate
Secretary, subject to the terms and condition thereof;

 

In connection with the Optionee’s employment with the Company pursuant to the
Employment Agreement, the Company desires to grant to Optionee certain stock
options, on the terms and conditions hereinafter set forth.

 

Accordingly, in consideration of the mutual promises and covenants made herein
and the mutual benefits to be derived here from, the parties hereto agree as
follows:

 

1. Grant of Stock Option.

 

Subject to the provisions of this Agreement and to the provisions of the
RenovaCare, Inc. 2013 Long Term Incentive Plan (the “Plan”), the Company hereby
grants to the Optionee as of June 22, 2020 (the “Grant Date”) the right and
option (the “Stock Option”) to purchase one hundred thousand (100,000) shares of
common stock of the Company, par value $0.0001 per share (“Common Stock”), which
shares shall become vested and exercisable according to the schedule and at the
exercise price set forth in Section 2 hereof. The Stock Option is intended to
qualify as an Incentive Stock Option, within the meaning of Section 422 of the
Internal Revenue Code, as amended (the “Code”). If any portion of the Stock
Option vesting in a calendar year does qualify as an Incentive Stock Option,
such vested portion of the Stock Option not so qualifying shall be deemed to be
unqualified stock options. Unless earlier terminated pursuant to the terms of
this Agreement, the Stock Option shall expire on the sixth anniversary of the
date hereof unless earlier terminated pursuant to the terms of this Agreement.
Unless otherwise specified, capitalized terms not defined herein shall have the
meaning set forth in the Plan.

 

2. Vesting and Exercisability of the Stock Option.

 

(a) Vesting. Subject to remaining employed by the Company through the following
dates, the Stock Option shall become vested and exercisable as follows:

 

1

 



Vesting Date Number of Shares Vesting Strike Price June 22, 2020* 50,000 Closing
price of the Common Stock on June 22, 2020* June 21, 2021** 50,000 Closing price
of the Common Stock on June 22, 2020*

* The Employment Commencement Date and Date of Grant.  

**One day before the 1st anniversary date of The Employment Commencement Date
and Date of Grant.

 

Upon the Optionee’s termination of employment for any reason other than pursuant
to a Change of Control (as defined in Section 2(b) below) the portion of the
Stock Option that is not vested as of such date, subject to and in accordance
with the provisions of this Section 2, shall cease vesting and terminate
immediately.

 

(b) Acceleration upon Change in Control. In the event that, following a Change
of Control (as defined below), the Employee’s employment pursuant to the
Employment Agreement is terminated without Cause (as defined in the Employment
Agreement) prior to the first anniversary of the Employment Commencement Date
(as defined in the Employment Agreement), then all unvested stock option
hereunder, regardless of date or condition of vesting, shall vest as of the date
of such termination of employment. If, upon the Change of Control, (i) the
Company shall cease to be a stand-alone publicly traded entity, or (ii) the
acquiring entity is unwilling to assume the equity in an economically equivalent
manner, then in either event, all equity shall be deemed to have vested two
(2) days prior to the Change of Control, but only if such Change of Control
shall actually be consummated.

 

For the purposes this Agreement, “Change of Control” shall mean (i) the
acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), other than any individual, entity or group which, as of
the date of this Agreement, beneficially owns more than ten percent (10%) of the
then outstanding shares of common stock of the Company (the “Common Stock”), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of fifty percent (50%) or more of the then outstanding Common
Stock; provided, however, that any acquisition by the Company or its
subsidiaries, or any employee benefit plan (or related trust) of the Company or
its subsidiaries of fifty percent (50%) or more of outstanding Common Stock
shall not constitute a Change of Control, and provided, further, that any
acquisition by an entity with respect to which, following such acquisition, more
than fifty percent (50%) of the then outstanding equity interests of such
entity, is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of the outstanding Common Stock immediately prior to such acquisition of the
outstanding Common Stock, shall not constitute a Change in Control; or (ii) the
consummation of (A) a reorganization, merger or consolidation (any of the
foregoing, a “Merger”), in each case, with respect to which all or substantially
all of the individuals and entities who were the beneficial owners of the
outstanding Common Stock immediately prior to such Merger do not, following such
Merger, beneficially own, directly or indirectly, more than fifty percent (50%)
of the then outstanding shares of common stock of the corporation resulting from
Merger, or (iii) the sale or other disposition of all or substantially all of
the assets of the Company, excluding (a) a sale or other disposition of assets
to a subsidiary of the Company; and (b) a sale or other disposition of assets to
any individual, entity or group which, as of the date of this Agreement,
beneficially owns more than ten percent (10%) of the then outstanding Common
Stock.

 

3. Method of Exercise of the Stock Option.

 

(a) The portion of the Stock Option as to which the Optionee is vested shall be
exercisable by delivery to the Company of a written or electronic notice,
substantially in the form of Exhibit A hereto, stating the number of whole
shares to be purchased pursuant to this Agreement and accompanied by payment of
the full purchase price of the shares of Common Stock to be purchased (the
“Exercise Notice”). Fractional share interests, if any, shall be disregarded
except that they may be accumulated.

 



2

 

(b) The exercise price of the Stock Option shall be paid: (i) in cash or by
certified check or bank draft payable to the order of the Company; (ii) by
delivering, along with a properly executed exercise notice to the Company, a
copy of irrevocable instructions to a broker to deliver promptly to the Company
the aggregate exercise price and, if requested by the Optionee, the amount of
any applicable federal, state, local or foreign withholding taxes required to be
withheld by the Company, provided, however, that such exercise may be
implemented solely under a program or arrangement established and approved by
the Company with a brokerage firm selected by the Company; (iii) at any time
prior to the Company’s listing of any of its securities for trading on a
national stock exchange, pursuant to “a net issue” or cashless exercise pursuant
to Section 3(c) below; or, (iv) by any other procedure approved by the Board or
its Compensation Committee, if any, or by a combination of the foregoing.

 

(c) Subject to the provisions of Section 3(b) (iii) above, in lieu of exercising
this Stock Option pursuant to Section 3(b) (i) and (ii) above the Optionee may
elect to receive Option Shares equal to the value of this Stock Option (or
portion thereof being exercised) by delivery of the Exercise Notice together
with this Stock Option Agreement to the Company, in which event the Company
shall issue to the Optionee a number of Option Shares computed using the
following formula:

 

Y (A-B)

X = ———————

A

 

Where:   X   =   the number of the Option Shares to be issued to the Optionee.  
          Y   =   the number of the vested Option Shares purchasable under this
Stock Option or if only a portion of this Stock Option is being exercise, the
portion being exercised.             A   =   the fair market value of one share
of the Company’s common stock on the date prior to the date of exercise.        
    B   =   the per share Exercise Price (as adjusted to the date of such
calculation).

 

Fair Market Value. For purposes of this Section 3(c), the per share fair market
value of the Option Shares shall mean:

 

(i) If the Company’s Common Stock is publicly traded, the per share fair market
value of the Warrant Shares shall be the average of the closing prices of the
Common Stock as quoted on the OTC Market Group’s Pink Sheets or the OTCQB for
the five trading days prior to the date of exercise;

 

(ii) If the Company’s Common Stock is not so publicly traded, the per share fair
market value of the Option Shares shall be such fair market value as is
determined in good faith by the Board of Directors of the Company after taking
into consideration factors it deems appropriate, including, without limitation,
recent sale and offer prices of the capital stock of the Company in private
transactions negotiated at arm’s length.

 

4. Termination of Employment Other Than Due to Death or Disability.

 

(a) Except as provided in Section 2(b) above with regard to a Change of Control,
Section 4(b) below with regard to the Optionee’s termination of employment for
Cause or following an event that would be grounds for a termination of
employment for Cause, and Section 5 below with regard to the Optionee’s
termination of employment due to death or Disability, in the event of the
Optionee’s termination of employment, the portion of the Stock Option, if any,
which is vested and exercisable at the time of such termination may be exercised
prior to the first to occur of (a) the expiration of a one year period which
commences on the date of termination and expires on the first anniversary of
such date of termination or (b) the expiration date of the term of this Stock
Option. There shall be no further vesting after the date of such termination of
employment.

 



3

 

(b) In the event of the Optionee’s termination of employment for Cause (as
defined in the Employment Agreement), the Optionee’s entire Stock Option
(whether or not vested) shall be forfeited and canceled in its entirety upon the
date of such termination of employment. There shall be no further vesting after
the date of such termination of employment.

 

(c) Nothing in this Agreement or the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any of its subsidiaries or
affiliates or interfere in any way with the right of the Company or any such
subsidiaries or affiliates to terminate the Optionee’s employment at any time.

 

5. Death or Disability of Optionee. In the event of the Optionee’s termination
of employment due to death (or, in the event of the Optionee’s death following
termination of employment while the Stock Option remains exercisable) the
portion of the Stock Option, if any, which is exercisable at the time of death
may be exercised by the Optionee’s estate or by a person who acquired the right
to exercise such Stock Option by bequest or inheritance or otherwise by reason
of the death of the Optionee at any time prior to the first to occur of (a)
twelve (12) months after the date of death or (b) the expiration of the term of
this Stock Option. In the event of the Optionee’s termination of employment due
to Disability (as defined in the Employment Agreement), the portion of the Stock
Option, if any, which is exercisable at the time of such termination of
employment for Disability may be exercised by the Optionee or the Optionee’s
guardian or legal representative at any time prior to the first to occur of (a)
twelve (12) months after such termination of employment or (b) the expiration
date of the term of this Stock Option. There shall be no further vesting after
the date of such termination of employment.

 

6. Non-transferability of the Stock Option. The Stock Option is non-transferable
by the Optionee other than by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order, and the Stock Option may be
exercised, during the lifetime of the Optionee, only by the Optionee or by the
Optionee’s guardian or legal representative or any transferee described above.

 

7. Tax Matters.

 

(a) Section 422 Requirement. The Shares granted hereby are intended to qualify
as “incentive stock options” under Section 422 of the Code. Notwithstanding the
foregoing, the Shares will not qualify as “incentive stock options,” if, among
other events, (a) the Optionee disposes of the Shares acquired upon exercise of
this option within two years from the Grant Date or one year after such Shares
were acquired pursuant to exercise of this option; (b) except in the event of
the Optionee’s death or disability (as described in Section 5 above), the
Optionee is not employed by the Company, a parent or a subsidiary at all times
during the period beginning on Grant Date and ending on the day that is three
(3) months before the date of exercise of any Shares; or (c) to the extent the
aggregate fair market value of the Shares subject to “incentive stock options”
held by the Optionee which become exercisable for the first time in any calendar
year (under all plans of the Company, a parent or a subsidiary) exceeds
$100,000. For purposes of clause this paragraph, the “fair market value” of the
Shares shall be determined as of the Grant Date in accordance with the terms of
the Plan.

 

(b) Disqualifying Disposition. To the extent that any portion of the Stock
Option does not qualify as an “incentive stock option,” it shall not affect the
validity of such Stock Option and shall constitute a separate non-qualified
stock option. In the event that the Optionee disposes of the Shares acquired
upon exercise of this Stock Option within two years from the Grant Date or one
year after such Shares were acquired pursuant to exercise of this option, the
Optionee must deliver to the Company, within seven (7) days following such
disposition, a written notice specifying the date on which such shares were
disposed of, the number of shares so disposed, and, if such disposition was by a
sale or exchange, the amount of consideration received.

 



4

 

(c) Withholding. No later than the date of exercise of the Stock Option granted
hereunder, the Optionee shall pay to the Company or make arrangements
satisfactory to the Board or its Compensation Committee, if any, regarding
payment of any federal, state or local taxes of any kind required by law to be
withheld upon the exercise of such Stock Option and the Company shall, to the
extent permitted or required by law, have the right to deduct from any payment
of any kind otherwise due to the Optionee, federal, state and local taxes of any
kind required by law to be withheld upon the exercise of such Stock Option.

 

The Optionee should consult with a tax advisor before exercising the Stock
Option or disposing of the Shares to obtain advice as to the consequences of
such exercise or disposition.

 

8. Rights as a Stockholder. An Optionee or a transferee of the Stock Option
shall have no rights as a stockholder with respect to any shares covered by such
Stock Option until the date when his or her purchase is entered upon the records
of the duly authorized transfer agent of the Company. No adjustment shall be
made for dividends (ordinary or extraordinary, whether in cash, securities or
other property) or distribution of other rights for which the record date is
prior to the date a stock certificate is issued, except as provided in the Plan.

 

9. Adjustment in the Event of Change in Stock. In accordance with Article 12 of
the Plan, in the event of any change in Corporate capitalization (including, but
not limited to, a change in the number of shares of Common Stock outstanding),
and the number and kind of shares subject to the Stock Option and/or the
exercise price per share will be adjusted. The determination of the Board or a
duly appointed Compensation Committee thereof regarding any adjustment will be
final and conclusive.

 

10. No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING THE EMPLOYMENT OR BUSINESS RELATIONSHIP AT THE WILL OF THE COMPANY
(NOT THROUGH THE ACT OF BEING ENGAGED, BEING GRANTED THIS OPTION OR ACQUIRING
SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH
HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT
FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN
ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE
RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.

 

11. Other Restrictions.

 

(a)       Board Discretionary Action. The exercise of the Stock Option shall be
subject to the requirement that, if at any time the Board or its Compensation
Committee, if any, shall determine that (i) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or federal law, or (ii) the consent or
approval of any government regulatory body or (iii) an agreement by the Optionee
with respect to the disposition of shares of Common Stock is necessary or
desirable as a condition of, or in connection with, such exercise or the
delivery or purchase of shares pursuant thereto, then in any such event, such
exercise shall not be effective unless such listing, registration,
qualification, consent, or approval or agreement shall have been effected or
obtained free of any conditions not acceptable to the Board or its Compensation
Committee, if any.

 



5

 

(b)       Restrictions on Grant of the Option and Issuance of Shares. The grant
of the Option and the issuance of shares of Stock upon exercise of the Stock
Option shall be subject to compliance with all applicable requirements of
federal, state or foreign law with respect to such securities. The Stock Option
may not be exercised if the issuance of shares of Stock upon exercise would
constitute a violation of any applicable federal, state or foreign securities
laws or other law or regulations or the requirements of any stock exchange or
market system upon which the Stock may then be listed. In addition, the Stock
Option may not be exercised unless (i) a registration statement under the
Securities Act shall at the time of exercise of the Stock Option be in effect
with respect to the shares issuable upon exercise of the Stock Option or (ii) in
the opinion of legal counsel to the Company, the shares issuable upon exercise
of the Stock Option may be issued in accordance with the terms of an applicable
exemption from the registration requirements of the Securities Act. THE OPTIONEE
IS CAUTIONED THAT THE STOCK OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING
CONDITIONS ARE SATISFIED. ACCORDINGLY, THE OPTIONEE MAY NOT BE ABLE TO EXERCISE
THE OPTION WHEN DESIRED EVEN THOUGH THE STOCK OPTION IS VESTED. Questions
concerning this restriction should be directed to the Company’s General
Corporate Counsel or the Chief Financial Officer of the Company. The inability
of the Company to obtain from any regulatory body having jurisdiction the
authority, if any, deemed by the Company’s legal counsel to be necessary to the
lawful issuance and sale of any shares subject to the Stock Option shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. As a
condition to the exercise of the Stock Option, the Company may require the
Optionee to satisfy any qualifications that may be necessary or appropriate, to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

 

(c)       Legends. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of stock subject to the provisions of this
Agreement. The Optionee shall, at the request of the Company, promptly present
to the Company any and all certificates representing shares acquired pursuant to
the Stock Option in the possession of the Optionee in order to carry out the
provisions of this Section. The Company may, but will in no event be obligated
to, register any securities issuable upon the exercise of all or any portion of
the Stock Option pursuant to the Securities Act of 1933 (as now in effect or as
hereafter amended) or to take any other affirmative action in order to cause the
exercise of the Stock Option or the issuance of shares pursuant thereto to
comply with any law or regulation of any governmental authority. The
certificates representing shares issued to Optionee hereunder shall bear such
legends as Company determines appropriate referring to restrictions on the
transfer of such shares imposed by this Agreement and such other legends as are
required or appropriate under applicable law.

 

(d)      Trading Restrictions. The Company may establish periods from time to
time during which the Optionee’s ability to engage in transactions involving the
Company’s stock is subject to specific restrictions (“Restricted Periods”).
Notwithstanding any other provisions herein, the Optionee may not exercise Stock
Options during an applicable Restricted Period unless such exercise is
specifically permitted by the Company (in its sole discretion). The Optionee may
be subject to a Restricted Period for any reason that the Company determines
appropriate, including, Restricted Periods generally applicable to employees or
groups of employees or Restricted Periods applicable to the Optionee during an
investigation of allegations of misconduct or conduct detrimental to the Company
by the Optionee.

 

12. Notices. Any notice or other communication required or permitted pursuant to
this Agreement shall be in writing and addressed as follows:

 



6

 

If to the Company:

 

RenovaCare, Inc.

4 Becker Farm Road

Suite 105

Roseland, NJ 07068

Attention: Alan L. Rubino

Email Address: arubino@renovacareinc.com

 

If to the Optionee, to the following address:

 

Robert Cook

119 Hunterdon Blvd.

Murray Hill, NJ 07974

Email Address: rwcook119@gmail.com

 

or, to such other address or facsimile number as any Party shall have furnished
to the other in writing in accordance with this Section 12.

 

Notices sent in accordance with this Section shall be deemed effectively given:
(a) when received, if delivered by hand (with written confirmation of receipt);
(b) when received, if sent by a nationally recognized overnight courier (receipt
requested); (c) on the date sent by facsimile or e-mail (in each case, with
confirmation of transmission), if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient; or (d) on the third (3rd) Business Day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid.

 

13. Effect of Agreement. Except as otherwise provided hereunder, this Agreement
shall be binding upon and shall inure to the benefit of any successor or
successors of the Company, and to any transferee or successor of the Optionee
pursuant to Section 6.

 

14. Severability. The invalidity or enforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If the final judgment of a court of competent jurisdiction
declares that any provision of this Agreement is invalid or unenforceable, the
parties hereto agree that the court making the determination of invalidity or
unenforceability shall have the power, and is hereby directed, to reduce the
scope, duration or area of the provision, to delete specific words or phrases
and to replace any invalid or unenforceable provision with a provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable provision and this Agreement shall be enforceable as so
modified.

 

15. Conflicts and Interpretation. This Agreement is subject to all the terms,
conditions and provisions of the Plan. In the event of any conflict between this
Agreement and the Plan, the Plan shall control. In the event of any ambiguity in
this Agreement, any term which is not defined in this Agreement, or any matters
as to which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Board or its
Compensation Committee, if any has the power, among others, to (i) interpret the
Plan, (ii) prescribe, amend and rescind rules and regulations relating to the
Plan and (iii) make all other determinations deemed necessary or advisable for
the administration of the Plan.

 

16. Headings. The headings of Sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this Agreement.

 



7

 

17. Amendment. This Agreement may not be modified, amended or waived except by
an instrument in writing signed by both parties hereto. The waiver by either
party of compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.

 

18. Term. The term of this Agreement is six years from the Grant Date, unless
terminated prior to such date in accordance with the provisions herein.

 

19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which together shall constitute one and the same agreement. Execution of
a facsimile or scanned copy will have the same force and effect as execution of
an original, and a facsimile or scanned signature will be deemed an original and
valid signature.

 

20. Interpretation. For purposes of this Agreement, (a) the words “include,”
“includes,” and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,”
“hereof,” “hereby,” “hereto,” and “hereunder” refer to this Agreement as a
whole. Unless the context otherwise requires, references herein: (x) to
Sections, Exhibits and Schedules refer to the Sections of, and Exhibits and
Schedules attached to, this Agreement; (y) to an agreement, instrument, or other
document means such agreement, instrument, or other document as amended,
supplemented, and modified from time to time to the extent permitted by the
provisions thereof; and (z) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. Any Exhibits or Schedules referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein.

 

20. Laws Applicable to Construction. The interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Nevada without reference to principles of conflict of laws, as applied to
contracts executed in and performed wholly within the State of Nevada.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

 

 

 

 

 



8

 

IN WITNESS WHEREOF, as of the date first above written, the Company and the
Optionee have executed and delivered this Agreement.

 

RENOVACARE, INC.

 

 

 

 

 

BY: ____________________________

 

Name: Alan L. Rubino

 

Title: President and Chief Executive Officer

 

 

OPTIONEE

 

 

 

 

_______________________________

 

Name: Robert Cook

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



9

 

Exhibit A

To the Stock Option Agreement

Dated June 22, 2020

Between

RenovaCare, Inc. and Robert Cook

__________

 

Form of Notice of Exercise of Stock Option

 

Ladies and Gentlemen:

 

This letter constitutes an unconditional and irrevocable notice that I hereby
exercise [all] [a portion] of the Stock Option(s) granted to me by RenovaCare,
Inc., a Nevada corporation (the “Company”) on June 22, 2020 (“date of grant”) at
a fair market value of US$ ______ per Share (equal to the closing price of the
Shares of Common Stock of the Company on the date of grant). Pursuant to the
terms of such Stock Option(s), I wish to purchase _______________ Shares of the
Common Stock covered by such Stock Option(s) at the Exercise Price(s) of US$
______ per Share or $________________in the aggregate. Payment being made as
follows pursuant to (check as appropriate): { }Section 3(b)(i); { }Section
3(b)(ii); { }Section 3(b)(iii) and (c); or { }Section 3(b)(iv) of the Stock
Option Agreement dated June 22, 2020 between me and the Company and calculated
as follows (and subject to the Company’s confirmation):

 

These Shares should be delivered as follows:

 

Name:               Address:                       Social Security Number:      

 

I represent that I will not dispose of such Shares in any manner that would
involve a violation of applicable securities laws.

 

Dated:     By:                       Name:                       Email:        
              Phone:     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



10

 

Exhibit 6

 

TO THE

EMPLOYMENT AGREEMENT DATED JUNE 15, 2020 BETWEEN

RENOVACARE, INC. AND ROBERT COOK

*****

 

Confidential Information and Invention Assignment Agreement 

 

Confidential Information and Invention Assignment Agreement is dated as of June
15, 2020 (the “Effective Date”), by and between RenovaCare, Inc., a Nevada
corporation and Robert Cook, an individual residing at 119 Hunterdon Blvd.,
Murray Hill, New Jersey 07974 (“I,” “me,” “my,” “mine,” or “Employee”).

 

As a condition of the Employee becoming employed by the Company, or any of its
current or future subsidiaries, affiliates, successors or assigns (collectively,
the “Company”) in accordance with the terms and conditions of that certain
employment agreement between the Employee and the Company dated June 15, 2020
(the “Employment Agreement”), and in consideration of the Employee’s employment
with the Company and his receipt of the compensation now and hereafter paid to
the Employee by the Company, the receipt of Confidential Information (as defined
below) while associated with the Company, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Employee hereby agrees to the following:

 

1.                  Relationship. This Confidential Information and Invention
Assignment Agreement (this “Agreement”) will apply to my employment relationship
with the Company. If that relationship ends and the Company, within one (1) year
thereafter, either reemploys me or engages me as a consultant, I agree that this
Agreement will also apply to such later employment or consulting relationship,
unless the Company and I otherwise agree in writing. Any employment or
consulting relationship between the parties hereto, whether commenced prior to,
upon or after the date of this Agreement, is referred to herein as the
“Relationship.”

 

2.                  Applicability to Past Activities. The Company and I
acknowledge that I may have performed work, activities, services or made efforts
on behalf of or for the benefit of the Company, or related to the current or
prospective business of the Company in anticipation of my involvement with the
Company, that would have been within the scope of my duties under this agreement
if performed during the term of this Agreement, for a period of time prior to
the Effective Date of this Agreement (the “Prior Period”). Accordingly, if and
to the extent that, during the Prior Period: (i) I received access to any
information from or on behalf of the Company that would have been Confidential
Information (as defined below) if I received access to such information during
the term of this Agreement; or (ii) I (a) conceived, created, authored,
invented, developed or reduced to practice any item (including any intellectual
property rights with respect thereto) on behalf of or for the benefit of the
Company, or related to the current or prospective business of the Company in
anticipation of my involvement with the Company, that would have been an
Invention (as defined below) if conceived, created, authored, invented,
developed or reduced to practice during the term of this Agreement; or (b)
incorporated into any such item any pre-existing invention, improvement,
development, concept, discovery or other proprietary information that would have
been a Prior Invention (as defined below) if incorporated into such item during
the term of this Agreement; then any such information shall be deemed
“Confidential Information” hereunder and any such item shall be deemed an
“Invention” or “Prior Invention” hereunder, and this Agreement shall apply to
such activities, information or item as if disclosed, conceived, created,
authored, invented, developed or reduced to practice during the term of this
Agreement.

 



1

 

3.                  Confidential Information.

 

(a)               Protection of Information. I understand that during the
Relationship, the Company intends to provide me with certain information,
including Confidential Information (as defined below), without which I would not
be able to perform my duties to the Company. At all times during the term of the
Relationship and thereafter, I shall hold in strictest confidence, and not use,
except for the benefit of the Company to the extent necessary to perform my
obligations to the Company under the Relationship, and not disclose to any
person, firm, corporation or other entity, without written authorization from
the Company in each instance, any Confidential Information that I obtain, access
or create during the term of the Relationship, whether or not during working
hours, until such Confidential Information becomes publicly and widely known and
made generally available through no wrongful act of mine or of others who were
under confidentiality obligations as to the item or items involved. I shall not
make copies of such Confidential Information except as authorized by the Company
or in the ordinary course of my obligations to the Company under the
Relationship.

 

(b)               Confidential Information. I understand that “Confidential
Information” means any and all information and physical manifestations thereof
not generally known or available outside the Company and information and
physical manifestations thereof entrusted to the Company in confidence by third
parties, whether or not such information is patentable, copyrightable or
otherwise legally protectable. Confidential Information includes, without
limitation: (i) Company Inventions (as defined below); and (ii) technical data,
trade secrets, know-how, research, product or service ideas or plans, software
codes and designs, algorithms, developments, inventions, patent applications,
laboratory notebooks, processes, formulas, techniques, biological materials,
mask works, engineering designs and drawings, hardware configuration
information, agreements with third parties, lists of, or information relating
to, employees and consultants of the Company (including, but not limited to, the
names, contact information, jobs, compensation, and expertise of such employees
and consultants), lists of, or information relating to, suppliers and customers
(including, but not limited to, customers of the Company on whom I called or
with whom I became acquainted during the Relationship), price lists, pricing
methodologies, cost data, market share data, marketing plans, licenses, contract
information, business plans, financial forecasts, historical financial data,
budgets or other business information disclosed to me by the Company either
directly or indirectly, whether in writing, electronically, orally, or by
observation.

 

(c)               Third Party Information. My agreements in this Section 3 are
intended to be for the benefit of the Company and any third party that has
entrusted information or physical material to the Company in confidence. During
the term of the Relationship and thereafter, I will not improperly use or
disclose to the Company any confidential, proprietary or secret information of
my former employer(s) or any other person, and I will not bring any such
information onto the Company’s property or place of business.

 

(d)               Other Rights. This Agreement is intended to supplement, and
not to supersede, any rights the Company may have in law or equity with respect
to the protection of trade secrets or confidential or proprietary information.

 

(e)               U.S. Defend Trade Secrets Act. Notwithstanding the foregoing,
the U.S. Defend Trade Secrets Act of 2016 (“DTSA”) provides that an individual
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made (i) in confidence
to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (iii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. In addition, DTSA provides that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.

 



2

 

(f)                Disclosure Required by Law. Nothing herein shall be construed
to prevent disclosure of Confidential Information as may be required by
applicable law or regulation, or pursuant to the valid order of a court of
competent jurisdiction or an authorized government agency, provided that the
disclosure does not exceed the extent of disclosure required by such law,
regulation or order. The Consultant shall provide written notice of any such
order to the Company’s Chief Executive Officer or Chief Operating Officer within
forty-eight (48) hours of receiving such order, but in any event sufficiently in
advance of making any disclosure to permit the Company to contest the order or
seek confidentiality protections, as determined in the Company’s sole
discretion.

 

4.                  Ownership of Inventions.

 

(a)               Inventions Retained and Licensed. I have attached hereto, as
Exhibit A, a complete list describing with particularity all Inventions (as
defined below) that, as of the Effective Date: (i) have been created by or on
behalf of me, and/or (ii) are owned exclusively by me or jointly by me with
others or in which I have an interest, and that relate in any way to any of the
Company’s actual or proposed businesses, products, services, or research and
development, and which are not assigned to the Company hereunder (collectively
“Prior Inventions”); or, if no such list is attached, I represent and warrant
that there are no such Inventions at the time of signing this Agreement, and to
the extent such Inventions do exist and are not listed on Exhibit A, I hereby
irrevocably and forever waive any and all rights or claims of ownership to such
Inventions. I understand that my listing of any Inventions on Exhibit A does not
constitute an acknowledgement by the Company of the existence or extent of such
Inventions, nor of my ownership of such Inventions. I further understand that I
must receive the formal approval of the Company before commencing my
Relationship with the Company.

 

(b)               Use or Incorporation of Inventions. If in the course of the
Relationship, I use or incorporate into any of the Company’s products, services,
processes or machines any Invention not assigned to the Company pursuant to
Section 4(d) of this Agreement in which I have an interest, I will promptly so
inform the Company in writing. Whether or not I give such notice, I hereby
irrevocably grant to the Company a nonexclusive, fully paid-up, royalty-free,
assumable, perpetual, worldwide license, with right to transfer and to
sublicense, to practice and exploit such Invention and to make, have made, copy,
modify, make derivative works of, use, sell, import, and otherwise distribute
such Invention under all applicable intellectual property laws without
restriction of any kind.

 

(c)               Inventions. I understand that “Inventions” means discoveries,
developments, concepts, designs, ideas, know how, modifications, improvements,
derivative works, inventions, trade secrets and/or original works of authorship,
whether or not patentable, copyrightable or otherwise legally protectable. I
understand this includes, but is not limited to, any new product, machine,
article of manufacture, biological material, method, procedure, process,
technique, use, equipment, device, apparatus, system, compound, formulation,
composition of matter, design or configuration of any kind, or any improvement
thereon. I understand that “Company Inventions” means any and all Inventions
that I may solely or jointly author, discover, develop, conceive, or reduce to
practice during the period of the Relationship or otherwise in connection with
the Relationship, except as otherwise provided in Section 4(g) below.

 

(d)               Assignment of Company Inventions. I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
of my right, title and interest throughout the world in and to any and all
Company Inventions and all patent, copyright, trademark, trade secret and other
intellectual property rights and other proprietary rights therein. I hereby
waive and irrevocably quitclaim to the Company or its designee any and all
claims, of any nature whatsoever, that I now have or may hereafter have for
infringement of any and all Company Inventions. I further acknowledge that all
Company Inventions that are made by me (solely or jointly with others) within
the scope of and during the period of the Relationship are “works made for hire”
(to the greatest extent permitted by applicable law) and are compensated by my
salary. Any assignment of Company Inventions includes all rights of attribution,
paternity, integrity, modification, disclosure and withdrawal, and any other
rights throughout the world that may be known as or referred to as “moral
rights,” “artist’s rights,” “droit moral,” or the like (collectively, “Moral
Rights”). To the extent that Moral Rights cannot be assigned under applicable
law, I hereby waive and agree not to enforce any and all Moral Rights,
including, without limitation, any limitation on subsequent modification, to the
extent permitted under applicable law. If I have any rights to the Company
Inventions, other than Moral Rights, that cannot be assigned to the Company, I
hereby unconditionally and irrevocably grant to the Company during the term of
such rights, an exclusive, irrevocable, perpetual, worldwide, fully paid and
royalty-free license, with rights to sublicense through multiple levels of
sublicensees, to reproduce, distribute, display, perform, prepare derivative
works of and otherwise modify, make, have made, sell, offer to sell, import,
practice methods, processes and procedures and otherwise use and exploit, such
Company Inventions.

 



3

 

(e)               Maintenance of Records. I shall keep and maintain adequate and
current written records of all Company Inventions made or conceived by me
(solely or jointly with others) during the term of the Relationship. The records
may be in the form of notes, sketches, drawings, flow charts, electronic data or
recordings, laboratory notebooks, or any other format. The records will be
available to and remain the sole property of the Company at all times. I shall
not remove such records from the Company’s place of business or systems except
as expressly permitted by Company policy which may, from time to time, be
revised at the sole election of the Company for the purpose of furthering the
Company’s business. I shall deliver all such records (including any copies
thereof) to the Company at the time of termination of the Relationship as
provided for in Section 5 and Section 6.

 

(f)                Intellectual Property Rights. I shall assist the Company, or
its designee, at its expense, in every proper way in securing the Company’s, or
its designee’s, rights in the Company Inventions and any copyrights, patents,
trademarks, mask work rights, Moral Rights, or other intellectual property
rights relating thereto in any and all countries, including the disclosure to
the Company or its designee of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments,
recordations, and all other instruments which the Company or its designee shall
deem necessary in order to apply for, obtain, maintain and transfer such rights,
or if not transferable, waive and shall never assert such rights, and in order
to assign and convey to the Company or its designee, and any successors, assigns
and nominees the sole and exclusive right, title and interest in and to such
Company Inventions, and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto. My obligation to execute or cause
to be executed, when it is in my power to do so, any such instrument or papers
shall continue during and at all times after the end of the Relationship and
until the expiration of the last such intellectual property right to expire in
any country of the world. I hereby irrevocably designate and appoint the Company
and its duly authorized officers and agents as my agent and attorney-in-fact, to
act for and in my behalf and stead to execute and file any such instruments and
papers and to do all other lawfully permitted acts to further the application
for, prosecution, issuance, maintenance or transfer of letters patent,
copyright, mask work and other registrations related to such Company Inventions.
This power of attorney is coupled with an interest and shall not be affected by
my subsequent incapacity.

 

(g)               Exception to Assignments. Subject to the requirements of
applicable state law, if any, I understand that the Company Inventions will not
include, and the provisions of this Agreement requiring assignment of inventions
to the Company shall not apply to, any inventions that I have developed entirely
on my own time without using the Company’s equipment, supplies, facilities,
trade secret information or Confidential Information except for those inventions
that either (i) relate at the time of conception or reduction to practice of the
invention, to the Company’s business, or actual or demonstrably anticipated
research or development of the Company or (ii) result from work that I performed
for the Company. In order to assist in the determination of which inventions
qualify for such exclusion, I will advise the Company promptly in writing,
during and for a period of twelve (12) months immediately following the
termination of the Relationship, of all Inventions solely or jointly conceived
or developed or reduced to practice by me during the period of the Relationship.

 



4

 

5.                  Company Property; Returning Company Documents. I acknowledge
that I have no expectation of privacy with respect to the Company’s
telecommunications, networking or information processing systems (including,
without limitation, files, e-mail messages, and voice messages) and that my
activity and any files or messages on or using any of those systems may be
monitored or reviewed at any time without notice. I further acknowledge that any
property situated on the Company’s premises or systems and owned by the Company,
including disks and other storage media, filing cabinets or other work areas, is
subject to inspection by Company personnel at any time with or without notice.
At the time of termination of the Relationship, I will deliver to the Company
(and will not keep in my possession, recreate or deliver to anyone else) any and
all devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, laboratory notebooks, materials,
flow charts, equipment, other documents or property, or reproductions of any of
the aforementioned items developed by me pursuant to the Relationship or
otherwise belonging to the Company, its successors or assigns.

 

6.                  Termination Certification. In the event of the termination
of the Relationship, I shall sign and deliver the “Termination Certification”
attached hereto as Exhibit B; however, my failure to sign and deliver the
Termination Certification shall in no way diminish my continuing obligations
under this Agreement.

 

7.                  Notice to Third Parties. During the periods of time during
which I am restricted in taking certain actions by the terms of Section 8 of
this Agreement (the “Restriction Period”), I shall inform any entity or person
with whom I may seek to enter into a business relationship (whether as an owner,
employee, independent contractor or otherwise) of my contractual obligations
under this Agreement. I acknowledge that the Company may, with or without prior
notice to me and whether during or after the term of the Relationship, notify
third parties of my agreements and obligations under this Agreement. Upon
written request by the Company, I will respond to the Company in writing
regarding the status of my employment or proposed employment with any party
during the Restriction Period.

 

8.                  Solicitation of Employees, Consultants and Other Parties. As
described above, I acknowledge that the Company’s Confidential Information
includes information relating to the Company’s employees, consultants, customers
and others, and I will not use or disclose such Confidential Information except
as authorized by the Company in advance in writing. I further agree as follows:

 

(a)               Employees, Consultants. During the term of the Relationship,
and for a period of twelve (12) months immediately following the termination of
the Relationship for any reason, whether with or without cause, I shall not,
directly or indirectly, solicit any of the Company’s employees or consultants to
terminate their relationship with the Company, or attempt to solicit employees
or consultants of the Company, either for myself or for any other person or
entity.

 

(b)               Other Parties. During the term of the Relationship, I will not
influence any of the Company’s clients, licensors, licensees or customers from
purchasing Company products or services or solicit or influence or attempt to
influence any client, licensor, licensee, customer or other person either
directly or indirectly, to direct any purchase of products and/or services to
any person, firm, corporation, institution or other entity in competition with
the business of the Company.

 



5

 

9.                  At-Will Relationship. I understand and acknowledge that,
except as may be otherwise explicitly provided in a separate written agreement
between the Company and me, my Relationship with the Company is and shall
continue to be at-will, as defined under applicable law, meaning that either I
or the Company may terminate the Relationship at any time for any reason or no
reason, without further obligation or liability, other than those provisions of
this Agreement that explicitly continue in effect after the termination of the
Relationship.

 

10.              Representations and Covenants.

 

(a)               Facilitation of Agreement. I shall execute promptly, both
during and after the end of the Relationship, any proper oath, and to verify any
proper document, required to carry out the terms of this Agreement, upon the
Company’s written request to do so.

 

(b)               No Conflicts. I represent and warrant that my performance of
all the terms of this Agreement does not and will not breach any agreement I
have entered into, or will enter into, with any third party, including without
limitation any agreement to keep in confidence proprietary information or
materials acquired by me in confidence or in trust prior to or during the
Relationship. I will not disclose to the Company or use any inventions,
confidential or non-public proprietary information or material belonging to any
previous client, employer or any other party. I will not induce the Company to
use any inventions, confidential or non-public proprietary information, or
material belonging to any previous client, employer or any other party. I
represent and warrant that I have listed on Exhibit A all agreements (e.g.,
non-competition agreements, non-solicitation of customers agreements,
non-solicitation of employees agreements, confidentiality agreements, inventions
agreements, etc.), if any, with a current or former client, employer, or any
other person or entity, that may restrict my ability to accept employment with
the Company or my ability to recruit or engage customers or service providers on
behalf of the Company, or otherwise relate to or restrict my ability to perform
my duties for the Company or any obligation I may have to the Company. I shall
not enter into any written or oral agreement that conflicts with the provisions
of this Agreement.

 

(c)               Voluntary Execution. I certify and acknowledge that I have
carefully read all of the provisions of this Agreement, that I understand and
have voluntarily accepted such provisions, and that I will fully and faithfully
comply with such provisions.

 

11.              Miscellaneous.

 

(a)               Governing Law. The validity, interpretation, construction and
performance of this Agreement, and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the State of New Jersey without
giving effect to principles of conflicts of law.

 

(b)               Entire Agreement. This Agreement sets forth the entire
agreement and understanding between the Company and me relating to its subject
matter and merges all prior discussions between us. No amendment to this
Agreement will be effective unless in writing signed by both parties to this
Agreement. The Company shall not be deemed hereby to have waived any rights or
remedies it may have in law or equity, nor to have given any authorizations or
waived any of its rights under this Agreement, unless, and only to the extent,
it does so by a specific writing signed by a duly authorized officer of the
Company, it being understood that, even if I am an officer of the Company, I
will not have authority to give any such authorizations or waivers for the
Company under this Agreement without specific approval by the Board of
Directors. Any subsequent change or changes in my duties, obligations, rights or
compensation will not affect the validity or scope of this Agreement.

 



6

 

(c)               Successors and Assigns. This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives, and my
successors and assigns, and will be for the benefit of the Company, its
successors, and its assigns.

 

(d)               Notices. Any notice, demand or request required or permitted
to be given under this Agreement shall be in writing and addressed as follows:

 

If to the Company:

 

RenovaCare, Inc.

4 Becker Farm Road

Suite 105

Roseland, NJ 07068

Attention: Alan L. Rubino

Email Address: arubino@renovacareinc.com

 

If to the Employee, to the following address:

 

Robert Cook

119 Hunterdon Blvd.

Murray Hill, NJ 07974

Email Address: rwcook119@gmail.com

 

or, to such other address or facsimile number as any Party shall have furnished
to the other in writing in accordance with this Section 11(d).

 

Notices sent in accordance with this Section shall be deemed effectively given:
(i) when received, if delivered by hand (with written confirmation of receipt);
(ii) when received, if sent by a nationally recognized overnight courier
(receipt requested); (iii) on the date sent by facsimile or e-mail (in each
case, with confirmation of transmission), if sent during normal business hours
of the recipient, and on the next Business Day if sent after normal business
hours of the recipient; or (iv) on the third (3rd) Business Day after the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid.

 

(e)               Severability. If one or more of the provisions in this
Agreement are deemed void or unenforceable to any extent in any context, such
provisions shall nevertheless be enforced to the fullest extent allowed by law
in that and other contexts, and the validity and force of the remainder of this
Agreement shall not be affected. The Company and I have attempted to limit my
right to use, maintain and disclose the Company’s Confidential Information, and
to limit my right to solicit employees and customers only to the extent
necessary to protect the Company from unfair competition. Should a court of
competent jurisdiction determine that the scope of the covenants contained in
Section 8 exceeds the maximum restrictiveness such court deems reasonable and
enforceable, the parties intend that the court should reform, modify and enforce
the provision to such narrower scope as it determines to be reasonable and
enforceable under the circumstances existing at that time.

 

(f)                Remedies. I acknowledge that violation of this Agreement by
me may cause the Company irreparable harm, and therefore I agree that the
Company will be entitled to seek extraordinary relief in court, including, but
not limited to, temporary restraining orders, preliminary injunctions and
permanent injunctions without the necessity of posting a bond or other security
(or, where such a bond or security is required, that a $1,000 bond will be
adequate), in addition to and without prejudice to any other rights or remedies
that the Company may have for a breach of this Agreement.

 



7

 

(g)               Advice of Counsel. I acknowledge THAT, IN EXECUTING THIS
AGREEMENT, I Have HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL
COUNSEL, AND I Have read and understood ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF
THE DRAFTING OR PREPARATION HEREOF.

 

(h)               Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes,” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto,” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Sections, Exhibits and Schedules refer to the Sections of, and Exhibits
and Schedules attached to, this Agreement; (y) to an agreement, instrument, or
other document means such agreement, instrument, or other document as amended,
supplemented, and modified from time to time to the extent permitted by the
provisions thereof; and (z) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. Any Exhibits or Schedules referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein.

 

(i)                 Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which together shall constitute one and the same agreement.
Execution of a facsimile or scanned copy will have the same force and effect as
execution of an original, and a facsimile or scanned signature will be deemed an
original and valid signature.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



8

 

The parties have executed this Confidential Information and Invention Assignment
Agreement on the respective dates set forth below, to be effective as of the
Effective Date.

 

COMPANY

 

      RENOVACARE, INC.                                       By:

/s/ Alan L. Rubino 

_____________________________

    Name: Alan L. Rubino     Title: President and Chief Executive Officer      
              EMPLOYEE                               /s/ Robert Cook     Name:
Robert Cook              

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

EXHIBIT A

 

TO THE

CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT

DATED JUNE 15, 2020 BETWEEN

RENOVACARE, INC. AND ROBERT COOK

*****

 

LIST OF PRIOR INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP EXCLUDED UNDER
SECTION 4(a) AND CONFLICTING AGREEMENTS DISCLOSED UNDER SECTION 10(b)

 

The following is a list of (i) all Inventions that, as of June 15, 2020: (A)
have been created by me or on my behalf, and/or (B) are owned exclusively by me
or jointly by me with others or in which I have an interest, and that relate in
any way to any of the Company’s actual or proposed businesses, products,
services, or research and development, and which are not assigned to the Company
hereunder and (ii) all agreements, if any, with a current or former client,
employer, or any other person or entity, that may restrict my ability to accept
employment with the Company or my ability to recruit or engage customers or
service providers on behalf of the Company, or otherwise relate to or restrict
my ability to perform my duties for the Company or any obligation I may have to
the Company:

 


        Title        
   Date    Identifying Number
or Brief Description                                    

Except as indicated above on this Exhibit, I have no inventions, improvements or
original works to disclose pursuant to Section 4(a) of this Agreement and no
agreements to disclose pursuant to Section 10(b) of this Agreement.

 

___ Additional sheets attached

 

Signature of Employee: __________________________________

 

Print Name of Employee: Robert Cook

 

Date: June 15, 2020

 



 

 

EXHIBIT B

 

TO THE

CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT

DATED JUNE 15, 2020 BETWEEN

RENOVACARE, INC. AND ROBERT COOK

*****

 

TERMINATION CERTIFICATION

 

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property, or
copies or reproductions of any aforementioned items belonging to RenovaCare,
Inc., a Nevada corporation, its subsidiaries, affiliates, successors or assigns
(collectively, the “Company”).

 

I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement (the
“Confidentiality Agreement”) signed by me, including the reporting of any
Inventions (as defined therein), conceived or made by me (solely or jointly with
others) covered by the Confidentiality Agreement, and I acknowledge my
continuing obligations under the Confidentiality Agreement.

 

I further agree that, in compliance with the Confidentiality Agreement, I will
preserve as confidential all trade secrets, confidential knowledge, data or
other proprietary information relating to products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs, data
bases, other original works of authorship, customer lists, business plans,
financial information or other subject matter pertaining to any business of the
Company or any of its employees, clients, consultants or licensees.

 

I further agree that for twelve (12) months immediately following the
termination of my Relationship with the Company, I shall not either directly or
indirectly solicit any of the Company’s employees or consultants to terminate
their relationship with the Company, or attempt to solicit employees or
consultants of the Company, either for myself or for any other person or entity.

 

Further, I agree that I shall not use any Confidential Information of the
Company to influence any of the Company’s clients or customers from purchasing
Company products or services or to solicit or influence or attempt to influence
any client, customer or other person either directly or indirectly, to direct
any purchase of products and/or services to any person, firm, corporation,
institution or other entity in competition with the business of the Company.

 

Date: _______________________________  Employee:        

_______________________________

(Signature) Robert Cook

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 